NUMBER 13-22-00077-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


NEIL GUAJARDO,                                                               Appellant,

                                                v.

BARBARA A. GUAJARDO,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                          MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

       This matter is before the Court on appellant Neil Guajardo’s unopposed motion to

dismiss appeal. Appellant requests the dismissal, as he no longer wishes to appeal from

the trial court’s entry of a final decree of divorce from appellee Barbara A. Guajardo.

       The Court, having considered appellant’s motion, is of the opinion that the motion

should be granted. See TEX. R. APP. P. 42.1(a)(1). Therefore, appellant’s unopposed
motion to dismiss is granted, and the appeal is hereby dismissed. Costs will be taxed

against appellant. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court

will tax costs against the appellant.”). Because the appeal is dismissed at appellant’s

request, no motion for rehearing will be entertained.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
1st day of December, 2022.




                                            2